 DECISIONS OF NATIONAL LABOR RELATIONS BOARDChampion Parts Rebuilders, Inc., Northeast Divisionand International Brotherhood of ElectricalWorkers, Local 1592, AFL-CIO. Case 6-CA-14021February 25, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 30, 1981, Administrative LawJudge Lowell Goerlich issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in answer to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding the a three-memberpanel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,' find-ings, and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ChampionParts Rebuilders, Inc., Northeast Division, BeechCreek and Mill Hall, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.a In Conclusion of Law 3 the Administrative Law Judge stated thatRespondent's layoff of 12 employees violated Sec. 8(a)1) and (2) of theAct. It is clear from the complaint allegations and the AdministrativeLaw Judge's findings that the layoff violated Sec. 8(a)(3), not Sec8(a)(2). We hereby correct this inadvertent error.I Member Jenkins would provide interest on the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Administrative Law Judge: Thecharge in this proceeding filed on November 10, 1980,by the International Brotherhood of Electrical Workers,260 NLRB No. 61Local 1592, AFL-CIO, herein referred to as the Union,was served on Champion Parts Rebuilders, Inc., North-east Division, the Respondent herein, by certified mailon November 10, 1980. An amended charge filed on De-cember 22, 1980, by the Union was served on the Re-spondent on December 31, 1980. On December 29, 1980,a complaint and notice of hearing was issued. In thecomplaint it was alleged among other things that fromon or about October 31, 1980, until November 17, 1980,the Respondent had laid off Ruth Bechtol, MargaretConfer, James Etters, Ester Ferree, Mary Frazier,Ronald Geyer, Sharon Gummo, John Latchet, BettyMerrill, June Perry, and Patricia Yarnell in violation ofSection 8(a)(l) and (3) of the National Labor RelationsAct, as amended, herein referred to as the Act.The Respondent filed a timely answer in which itdenied that it had engaged in the alleged unfair laborpractices.The hearing was held before me in Lock Haven, Penn-sylvania, on August 5, 1981. Each party was afforded afull opportunity to be heard, to examine and cross-exam-ine witnesses, to submit proposed findings of fact andconclusions of law, and to file briefs. All briefs havebeen carefully considered.FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENTAt all times material herein, the Respondent, an Illi-nois corporation with offices and places of business inMill Hall and Beech Creek, Pennsylvania, has been en-gaged in the remanufacture and nonretail sale of auto-motive parts. Solely involved in this complaint andnotice of hearing are the Respondent's two facilities lo-cated in Mill Hall, Pennsylvania, and its Beech Creek,Pennsylvania, facility, herein called the Respondent'sfacilities. 'During the 12-month period ending November 30,1980, in the course and conduct of its business operationsthe Respondent has sold and shipped from its facilitiesproducts, goods, and materials valued in excess of$50,000 directly to points outside the Commonwealth ofPennsylvania.The Respondent is now, and has been at all times ma-terial herein, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE l.ABOR ORGANIZATION INVOL.VEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESFirst: At the time during which the events alleged inthe complaint occurred, the Respondent was in the pro-cess of moving its mechanical department located onWater Street and its electrical department located onPennsylvania Avenue in Mill Hall, Pennsylvania, to onei Here the Respondent manufactures "automotive parts, starters, alter-nators, clutch plates, pressure assemblies, waterpumps, carburetors. land]cellanoids" It employs approximately 300 employees.454 CHAMPION PARTS REBUILDERSfacility in Beech Creek, Pennsylvania. In order to facili-tate the transfer of the Mill Hall operations to BeechCreek the Union (with whom the Respondent had a sub-sisting contract) and the Respondent established "Guide-lines for Move to Beech Creek Facility" in a written un-derstanding dated February 18, 1980. During the transi-tion period two new job classifications were utilized(task force labor grade 3 and maintenance helper) to per-form the tasks of relocation such as the dismantling andreassembly of the lines in the Beech Creek facility. Thesejobs were open to bid.The move started some time in early March 1980.Thereafter in June 1980 the Union and the Respondentverbally agreed to combine the above-mentioned jobclassifications into one classification, maintenance helper.The Union also allowed the Company more leeway inallowing production people to work in the move. Pro-duction employees were "allowed to paint the machineryon the lines and also work and help out in the stockroomto get the stockroom back together in putting up thefence." Prior to completion of the transfer a strike wasengaged in on January 21, 1981, which is still pending.During the transition period, the Respondent, as a linewas discontinued, utilized the employees made idle there-by on other operating production lines and elsewhere inthe plants, the idea being that a backlog of parts wouldbe produced on the remaining operating lines whichcould be drawn from when the lines were down fortransfer to Beech Creek. At the time the layoffs allegedin the complaint occurred the entire mechanical divisionhad been transferred to Beech Creek without any layoffsof employees. According to Michael Smith, president ofthe Union, the Respondent had complied with its agree-ment.On October 28, 1980, the Respondent was observed"using production employees to assemble a productionline which was the rotor and stator department in theBeech Street plant." At the time the rotor and stator linehad been dismantled and was being reassembled in theBeech Street facility. The 13 employees who had beenassigned to the line had for the most part been absorbedin the starter lines at the Mill Hall plant. However, ac-cording to David D'Escarole, rotor and stator line fore-man, three employees were sent to Beech Creek and twoemployees remained on the rotor and stator line whereone, Sharon Gummo, "maintained her job on the rotorand stator line and she supported the delivery line andlisting" and the other, Carter Kinley, "was a lathe opera-tor in polishing."The three employees who were sent to the BeechCreek plant were to have been assigned to unpackingand "painting their equipment," but, according to D'Es-carole, they were needed in shipping. There they workedfor 5 days. When they were no longer needed in ship-ping they were assigned to unpacking and painting for 2-1/2 days at which time, according to D'Escarole, two in-dividuals were assigned to "setting up the pieces of theconveyor."22 The employees involved were Carter Kinley, John Latchet. andMary Frazier. Prior to the October 29. 1980, incident Sharon Gummohad joined this groupIn respect to the employees on the rotor and statorline the parties stipulated:Charles Shreckengast, hire date March 26, 1964.Esther Ferree, November 3, 1958 hire date. RuthBechtol, August 20, 1962. Mary Frazier, September22, 1962. Patricia Yarnell, April 3, 1964. June Perry,July 5, 1973. Carter Kinley, October 18, 1976. BettyMerrill, August 25, 1977. Sharon Gummo, May 23,1978. John Latchet, July 24, 1978. James Etters,July 17, 1978. Ronald Geyer, August 6, 1980. Mar-garet Confer, August 28, 1980. Further stipulatedthat all of these employees were laid off on ...October 30, 1980 with their actual first day notworking on October 31, 1980 with the following ex-ceptions: Carter Kinley although laid off on Octo-ber 30 was immediately recalled, worked October31, 1980 and did not miss any work. CharlesShreckengast was not laid off at all. All the otheremployees were laid off and returned to work onNovember 14, 1980 with one more final exceptionthat being Mary Frazier who was laid off and didnot work October 31, 1980 and was recalled on No-vember 5, 1980 after having worked two-and-a-halfdays, but was ...recalled on October 5, 1980. Sheworked two-and-a-half days until November 7,1980. She was recalled permanently on November11, 1980.When President Smith observed the three rotor andstator line employees, Carter Kinely, John Latchet, andMary Frazier, on October 28, 1980, performing what heconsidered to be maintenance helpers' work he contactedUnion Vice President Harry Longo and asked him totalk to Donald Aikey, supervisor of the maintenancehelpers. Longo made the contact and told Aikey that"he was working people out of their classifications. Hehad production people doing maintenance helpers work."Aikey "agreed" with Longo. He said he was "wrongand would correct the matter."3About an hour laterAikey, Mechanical Superintendent Bruce Williams, andLongo approached Smith. Smith asked whether "theseguys" could be switched around, "move the two mainte-nance helpers on the assembling of the line, and movethe three production workers on the painting." Aikeysaid, "I see no problems with it." Smith indicated thatwould resolve the matter; however, Williams intervenedand said, "I'm tired of kissing you guys [expletive] all thetime ...I'm tired of moving these people around to suityou guys. If your don't allow me to operate this assem-bly line the way I want to, I will lay them off ...youeither do it my way or I'll lay all the damn people off."4Smith responded that he would like time to discuss thematter with the union committee. Williams allowed himuntil the next morning.53 This is Longo's credited and uncontradicted testimony.Longo remembered Williams' statements as follows: "[HIe was sickand tired of the union complaining the way the company was handlingthe move, and if we didn't stop bellyaching about it that he would lay allthe people off"5 David D'Escarole, rotor and stator line foreman, testified that JohnBryan, a maintenance helper, had complained that the "individuals settingContinued455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next morning Smith and Longo met with Wil-liams. Smith offered Williams a compromise. He stated,"[W]hy don't you just lay off the three individuals whoyou currently don't have work for in the shipping de-partment." Williams answered, "[Y]ou'll have to eitherdo it my way or I'll lay them off." At 2 o'clock on thefollowing day. October 30, Williams notified Smith thatall employees on the rotor and stator line would be "laidoff effective 3:30 that day." Of the rotor and stator lineemployees, according to Smith, Schreckengast was re-tained because the Respondent needed him to "cut sal-vage rotors" and Carter Kinley was not laid off "becausean employee who was a machine operator was injuredon the job and they needed him to fill in for that individ-ual." The remainder were laid off. All returned to workby November 14, 1980, to their original jobs.On November 19, 1980, at the monthly labor meeting,Smith asked Plant Manager James B. Cameron why theemployees in the rotor and stator line were laid off. Ca-meron stated that production costs were too high and hecould not afford to keep them. Smith replied that Wil-liam had given "an ultimatum that either [the Union] doit his way or they're all going to get laid off." Cameronreplied, "[I]f that's what Bruce says that's why theywere laid off."6Cameron testified as to what Williams told him of theincident: "I remember that he told me that there was adispute on how the people were being utilized. Otherthan that I can't remember exactly what the exact con-versation was. Whatever it was I remember somethingabout painting in the conversation, and it involved fouremployees of th rotor and stator department." Camerontestified that he had three options. He "could have gonewith a temporary or permanent lay off, which couldhave caused displacement of personnel." Because ofbumping rights Cameron said the layoff route was not"feasible." Cameron could have "absorbed" the fourpeople in another department which was already "bur-dened." According to Cameron, "the most simple solu-tion was to exercise the contract right of the temporarylay off .. .It was the quickest, easiest and simpl[est] so-lution at the time to solve the problem." Cameron testi-fied that this decision was not in retaliation for theUnion's lodging a complaint. "Ultimately," Cameronstated, he would have ended up laying people off.Around 200 employees were assigned to the starter pro-duction lines.Cameron claimed that the unit costs on the starter pro-duction lines were going up but the proof in this respectwas vague and unclear. Cameron also testified that hadhe given the three employees a temporary layoff hewould have been obligated to follow seniority; neverthe-less, in the layoff Cameron retained two employees whodid not hold senior seniority on the rotor and stator line.Cameron testified that he chose to lay off the entire de-up the pieces of the conveyor were not allowed to do this work " D'Es-carole reported the complaint to Williams. In the meantime D'Escarole"reassigned the two individuals to assist the two ladies in painting" Thenext day D'Escarole was told to "lay the people off."6 Longo remembered, "Mike replied that Mr Williams said that hegave us an ultimatum and we refused and therefore all the people werebeing laid off, and Mr. Cameron stated then, he said, 'well, that's the wayit's going to be then."'partment instead of part of it "[b]ecause the other peoplehad already been burdening the other lines and it was theeasiest solution at the time to solve the problem."The work on the rotor and stator line which wasbeing performed by the three rotor and stator line em-ployees was finished by the maintenance helpers. Afterthe rotor and stator line employees were laid off Fore-man Calvin Allen complained that he "could no longerget out production."The then existing contract provided that "The Compa-ny shall endeavor, where possible, to notify the Unionforty-eight (48) hours prior to a layoff involving morethan 10 employees." (Jt. Exh. 1, p. 6.)Cameron testified that he "would say" that there wasa "hostile" relationship between the Respondent and theUnion.Second: The General Counsel has established a primafacie case by offering evidence that (1) there was a hos-tile relationship between the Respondent and the Union;(2) the Respondent laid off rotor and stator line employ-ees following a threat that it would layoff such employ-ees if the Union insisted on pressing a complaint; (3) theRespondent did not follow the contractual procedure ininforming the Union of the forthcoming layoffs; (4) theRespondent refused the Union's compromise offer of thelayoff of the three employees involved in the complaintand insisted on laying off all rotor and stator line em-ployees who were then being employed on other pro-duction lines; and (5) the Respondent refused to switchthe rotor and stator line employees to painting and themaintenance employees who were painting to the assem-bly line.The Respondent insists that the layoffs were not moti-vated by a desire to retaliate or punish the Union forlodging a complaint but resulted from the burdening ofthe other lines by the retention of the rotor and statorline employees. Other than the self-serving declarationsof Cameron there was no credible proof that such a cir-cumstance existed. In fact there is no credible proof thatthe Respondent had intended to lay off any of the rotorand stator line employees assigned to other lines until theincident of October 28, 1980. Indeed, the Respondent'sintent to punish seems apparent in its refusal to compro-mise and its insistence on laying off all the rotor andstator line employees rather than the three assigned forconveyor assembly work. Moreover, the credited evi-dence is that there was work available for the rotor andstator line employees. Thus, the Respondent has notshown that the Respondent would have laid off the em-ployees even in the absence of the Union's complaint.See Wright Line, a Division of Wright Line, Inc., 251NLRB 1083 (1981). Hence, the credited record supportsa finding that the Respondent laid off rotor and statorline employees as a punishment for the Union's pressingof a legimate complaint and thus the Respondent violat-ed Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.456 CHAMPION PARTS REBUILDERS2. The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it willeffectuate the policies of the Act for jurisdiction to beexercised herein,3. By laying off Ruth Bechtol, Esther Ferree, MaryFrazier, Patricia Yarnell, June Perry, Carter Kinley,Betty Merrill, Sharon Gummo, John Latchet, JamesEtters, Ronald Geyer, and Margaret Confer during theperiod from October 31 to November 14, 1980, the Re-spondent violated Section 8(a)(1) and (2) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since it has been found that the Respondent violatedSection 8(a)(3) of the Act by laying off Esther Ferree,Ruth Bechtol, Mary Frazier, Patricia Yarnell, JunePerry, Carter Kinley, Betty Merrill, Sharon Gummo,John Latchet, James Etters, Ronald Geyer, and Marga-ret Confer during the period October 30 to November14, 1980, it is recommended that the Respondent makesaid employees whole for any loss of earnings they mayhave suffered as a result of such layoffs with interestthereon to be computed in the manner set forth in Flor-ida Steel Corporation, 231 NLRB 117 (1977).7Accordingly, upon the basis of the foregoing findingsof fact, conclusions of law, and the entire record in thisproceeding, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER8The Respondent, Champion Parts Rebuilders, Inc..Northeast Division, Beech Creek, Pennsylvania, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Unlawfully laying off employees in retaliation orpunishment for the Union's pressing legitimate com-plaints in violation of Section 8(a)(1) and (3) of the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Make whole Esther Ferree, Ruth Bechtol, MaryFrazier, Patricia Yarnell, June Perry, Carter Kinley,Betty Merrill, Sharon Gummo, John Latchet, JamesEtters, Ronald Geyer, and Margaret Confer for any loss7 See, generally. Isis Plumbing d Heatring Co., 138 NLRB 716 (1962)18 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regualtions of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall. as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions. and Order, and all objections theretoshall be deemed waived for all purposesof earnings they may have suffered as the result of theirunlawful layoff in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(c) Post at its Beech Creek, Pennsylvania, plant copiesof the attached notice marked "Appendix."9Copies ofsaid notice, on forms provided by the Regional Directorfor Region 16, after being duly signed by Respondent'srepresentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENA.IIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE wll I NOT unlawfully lay off our employeesin retaliation or punishment for the InternationalBrotherhood of Electrical Workers, Local 1592,AFL-CIO's pressing legitimate complaints in viola-tion of Section 8(a)(1) and (3) of the Act.WtI WIll NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the National Labor Relations Act.WE WILL make whole Esther Ferree, Ruth Bech-tol, Mary Frazier, Patricia Yarnell, June Perry,Carter Kinley, Betty Merrill, Sharon Gummo, JohnLatchet, James Etters, Ronald Geyer, and MargaretConfer for losses they may have suffered as a resultof their unlawful layoff between October 30 andNovember 14, 1980, plus interest.CHAMPION PARTS REBUILDEtRS, INC.,NORTHEAST DIVISION457